UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6888



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GREGORY L. FLOYD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-95-124-A)


Submitted:   September 21, 2000        Decided:   September 29, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory L. Floyd, Appellant Pro Se. William Neil Hammerstrom, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory L. Floyd appeals the district court’s order denying

his motion under Fed. R. Crim. P. 36, in which he sought a sentence

reduction based on his post-sentence rehabilitation efforts, on the

ground that the court lacked jurisdiction to consider it.1    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See United States v. Floyd, No. CR-95-124-A (E.D.

Va. June 12, 2000).2   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                             AFFIRMED




     1
       Floyd does not challenge on appeal the portion of the dis-
trict court’s order correcting a clerical error in his criminal
judgment.
     2
       Although the district court’s order is marked as “filed” on
June 8, 2000, the district court’s records show that it was entered
on the docket sheet on June 12, 2000. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2